UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7746



LUIS J. VALENCIA,

                                              Petitioner - Appellant,

          versus


W. F. DALIUS, Warden, LSCI Butner,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-381-5)


Submitted:   January 30, 2003              Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis J. Valencia, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis J. Valencia seeks to appeal the district court’s order

dismissing his petition for a writ of habeas corpus filed pursuant

to 28 U.S.C. § 2241 (2000).      We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on July

5, 2002.   Giving Valencia the benefit of Fed. R. App. P. 4(c), the

notice of appeal was executed on September 4, 2002, one day beyond

the expiration of the appeal period.    Because Valencia failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                  2